
	
		III
		Calendar No. 57
		111th CONGRESS
		1st Session
		S. RES. 84
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2009
			Mr. Levin (for himself,
			 Ms. Collins, Mr. Feingold, Mr.
			 Menendez, and Mr. Kerry)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 7, 2009
			 Reported by Mr. Kerry,
			 without amendment 
		
		RESOLUTION
		Urging the Government of Canada to end the
		  commercial seal hunt.
	
	
		Whereas the Government of Canada permits an annual
			 commercial hunt for seals in the waters off the east coast of Canada;
		Whereas an international outcry regarding the plight of
			 the seals hunted in Canada resulted in the 1983 ban by the European Union of
			 whitecoat and blueback seal skins and the subsequent collapse of the commercial
			 seal hunt in Canada;
		Whereas the Marine Mammal Protection Act of 1972 (16
			 U.S.C. 1361 et seq.) bars the import into the United States of any seal
			 products;
		Whereas, in recent years, the Minister of Fisheries and
			 Oceans of Canada has authorized historically high quotas for harp seals;
		Whereas more than 1,000,000 seals have been killed during
			 the past 4 years;
		Whereas harp seal pups can legally be hunted in Canada as
			 soon as they have begun to molt their white coats, at approximately 12 days of
			 age;
		Whereas 97 percent of the seals killed are pups between
			 just 12 days and 12 weeks of age;
		Whereas, in 2007, an international panel of experts in
			 veterinary medicine and zoology was invited by the Humane Society of the United
			 States to observe the commercial seal slaughter in Canada;
		Whereas the report by the panel noted that sealers failed
			 to comply with sealing regulations in Canada and that officials of the
			 Government of Canada failed to enforce such regulations;
		Whereas the report also concluded that the killing methods
			 permitted during the commercial seal hunt in Canada are inherently inhumane and
			 should be prohibited;
		Whereas many seals are shot in the course of the hunt and
			 escape beneath the ice where they die slowly and are never recovered;
		Whereas such seals are not properly counted in official
			 kill statistics, increasing the likelihood that the actual kill level is far
			 higher than the level that is reported;
		Whereas the few thousand fishermen who participate in the
			 commercial seal hunt in Canada earn, on average, only a tiny fraction of their
			 annual income from killing seals;
		Whereas members of the fishing and sealing industries in
			 Canada continue to justify the seal hunt on the grounds that the seals in the
			 Northwest Atlantic are preventing the recovery of cod stocks, despite the lack
			 of any credible scientific evidence to support this claim;
		Whereas the consensus in the international scientific
			 community is that culling seals will not assist in the recovery of fish stocks
			 and that seals are a vital part of the fragile marine ecosystem of the
			 Northwest Atlantic;
		Whereas polling consistently shows that the overwhelming
			 majority of people in Canada oppose the commercial seal hunt;
		Whereas the vast majority of seal products are exported
			 from Canada, and the sealing industry relies on international markets for its
			 products;
		Whereas 10 countries have prohibited trade in seal
			 products in recent years, and the European Union is now considering a
			 prohibition on trade in seal products; and
		Whereas the persistence of this cruel and needless
			 commercial hunt is inconsistent with the well-earned international reputation
			 of Canada: Now, therefore, be it
		
	
		That the Senate—
			(1)urges the
			 Government of Canada to prohibit the commercial hunting of seals; and
			(2)strongly supports
			 an unconditional prohibition by the European Union on trade in seal
			 products.
			
	
		May 7, 2009
		Reported without amendment
	
